DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, D and E (Claims 1-12 and 14-17) as discussed in the interview held 05/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tent” in claims 108 and 11 is used by the claim to mean “opening,” while the accepted meaning is “a collapsible shelter of fabric (such as nylon or canvas) stretched and sustained by poles and used for camping outdoors or as a temporary 
The term "about" in claims 3, 5 and 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 3613782) and in further view of Kadle (USP 5099913) hereinafter referred to as Nash, Mason and Kadle, respectively.
Regarding Claim 1, Nash discloses a hot layer adapted for use in an asymmetric cross counter flow heat exchanger core (10) that includes a plurality of alternating hot and cold layers (shown in figure 1), 
a hot inlet tent configured to receive a hot inlet flow and defining a hot inlet tent width (shown in figure 3, being the width of the inlet allowing fluid to enter the fin (36)), and a hot outlet tent configured to discharge a hot outlet flow and defining a hot outlet tent width (shown in figure 3, being the width of the outlet allowing fluid to exit the fin (36)), the hot layer comprising: 
a plurality of inlet hot fins defining an inlet fin direction (36, shown in figure 3, being the fin (36) adjacent the fluid inlet); 
a plurality of middle hot fins defining a middle fin direction (32); 
a plurality of outlet hot fins defining an outlet fin direction (36, shown in figure 3, being the fin (36) adjacent the fluid inlet); 
wherein:  
an angle between the inlet fin direction and the middle fin direction ranges from 5 - 175 degrees (shown in figure 3).
Although Nash discloses a heat exchanger for two fluids having plates with peripheral edges that close the fluid passage between a plate pair, Nash fails to disclose a hot inlet closure bar, disposed adjacent to the hot inlet tent; 
a hot outlet closure bar, disposed adjacent to the hot outlet tent; and 
two hot side closure bars, disposed adjacent to respective corresponding inlet hot fins and outlet hot fins.

a hot outlet closure bar (36), disposed adjacent to the hot outlet tent (shown in figure 2); and 
two hot side closure bars (38 and 40), disposed adjacent to respective corresponding inlet hot fins and outlet hot fins (shown in figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Nash with a hot inlet closure bar, disposed adjacent to the hot inlet tent, a hot outlet closure bar, disposed adjacent to the hot outlet tent and two hot side closure bars, disposed adjacent to respective corresponding inlet hot fins and outlet hot fins, as taught by Mason, the motivation being to provide a stacked heat exchanger with flat or unformed plates that lessens the complexity of forming said plates and the associated manufacturing costs.
Alternately, Nash discloses the claimed invention except for closure bars that form a peripheral boundary for the flow path. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a hot inlet closure bar, disposed adjacent to the hot inlet tent, a hot outlet closure bar, disposed adjacent to the hot outlet tent and two hot side closure bars, disposed adjacent to respective corresponding inlet hot fins and outlet hot fins, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 V (C).
Although Nash discloses a heat exchanger for two fluids, Nash fails to disclose the hot inlet tent width is less than the hot outlet tent width.
the overall volume of the flow passage is greater on the outlet side than the inlet side to provide increased area for refrigerant expansion as it vaporizes to reduce pressure drop across the pass and increase its heat transfer efficiency”, col. 1 ll. 49-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the hot inlet tent width and the hot outlet tent width of Nash with the inlet width being less than the outlet width, as taught by Kadle, the motivation being to increase heat transfer efficiency by reducing pressure drop and increasing fluid flow velocity, wherein the space provided for expanding the working fluid increases the static pressure within the enlarged section of the flow path.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, a modified Nash further teaches at least one cold layer (shown in figure 1 of Nash, wherein alternating layers of hot and cold fluid are shown in figure 1), each of the at least one cold layers including a cold closure bar located proximate the hot inlet tent (60, as previously taught by Mason in the rejection of Claim 1).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cold”, does not differentiate the claimed apparatus from a 
Regarding Claim 14, Nash further discloses the inlet hot fins, middle hot fins, and outlet hot fins each comprise one or more of nickel or alloys thereof (“An example of one dual-density header construction includes the high and low density portions both being constructed of 0.005 inch thick high temperature material (e.g., stainless steel or Iconel 625 nickel alloy)”, col. 4 ll. 32-35).
Regarding Claim 17, Nash discloses an asymmetric cross counter flow heat exchanger (shown in figure 1), comprising the hot layer of claim 1 (see rejection of Claim 1 above).

Claims 3-8 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 5099913) and in further view of Kadle (USP 5099913) as applied in Claims 1-2, 14 and 17 above and in further view of Kenzou et al. (Translation of JPS60238687A) hereinafter referred to as Kenzou.
Regarding Claims 3-5, Nash discloses the angle between the inlet fin direction and the middle fin direction is about 90 degrees (shown in figure 3); 
the hot layer defines a rectangular structure (shown in figure 3, specifically the space occupied by the fins between the inlet and outlet) having a layer length in a direction of the inlet hot fins (36, shown in figure 3, being the fin (36) adjacent the fluid inlet), and a layer width in a direction that is perpendicular to the layer length (shown in figure 3, wherein the width is in a direction perpendicular to the flow of the fluid through the fin (36)); 

Nash fails to disclose a ratio of the hot inlet tent width to the layer width ranges from 5 - 50%, 25-40% and about 30%. Kenzou does, however, teach a ratio of the inlet/outlet width (“dimension W of outlet/inlet”, abstract) to the layer width (L) and that the aforemented ratio (W/L) directly correlates to the heat exchange capability of the heat exchanger (shown in figure 7, wherein the width (W) of the opening is compared to the layer width (L) and in figure 9 that displays the “Temperature Exchange Efficiency” (located on the Y-axis) is directly proportional to W/L). Therefore, the ratio of the inlet/outlet width to the layer width (L) is recognized as a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that with an increased ratio or rather a larger inlet/outlet when compared to a length of the fluid flow path, the overall heat exchange is less due to velocity of the fluid flow, the allowed time for the fluid to pass through the heat exchanger plate, turbulence and pressure drop, other parameters remaining constant. Therefore, since the general conditions of the claim, i.e. that a ratio of the hot inlet tent width to the layer width is taught by Nash and that a ratio of a width to length of the heat exchanging plate has a direct effect on the heat exchange level at the expense of turbulence/pressure drop/fluid velocity is taught in the prior art by Kenzou, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed ratio See MPEP 2144.05 II.
Regarding Claims 6-8, Nash discloses the hot layer defines a rectangular structure (shown in figure 3, specifically the space occupied by the fins between the inlet and outlet) having a layer length in a direction of the inlet hot fins (36, shown in figure 3, being the fin (36) adjacent the fluid inlet), and a layer width in a direction that is perpendicular to the layer length (shown in figure 3, wherein the width is in a direction perpendicular to the flow of the fluid through the fin (36)); 
the hot outlet tent defines a hot outlet tent width (shown in figure 3, being the width across the outlet tent). Nash fails to disclose a ratio of the hot outlet tent width to the layer width ranges from 50-90%, 65-80% and about 75%.
Nash fails to disclose a ratio of the hot outlet tent width to the layer width ranges from 50-90%, 65-80% and about 75%. Kenzou does, however, teach a ratio of the inlet/outlet width (“dimension W of outlet/inlet”, abstract) to the layer width (L) and that the aforemented ratio (W/L) directly correlates to the heat exchange capability of the heat exchanger (shown in figure 7, wherein the width (W) of the opening is compared to the layer width (L) and in figure 9 that displays the “Temperature Exchange Efficiency” (located on the Y-axis) is directly proportional to W/L). Therefore, the ratio of the inlet/outlet width to the layer width (L) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased ratio or rather a larger inlet/outlet when compared to a length of the fluid flow path, the overall heat exchange is less due to velocity of the fluid flow, the allowed time for the fluid to pass through the heat exchanger plate, turbulence and See MPEP 2144.05 II.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 5099913) and in further view of Kadle (USP 5099913) as applied in Claims 1-2, 14 and 17 above and in further view of Stack (USP 3198248) hereinafter referred to as Stack.
Regarding Claim 9, Nash fails to disclose a layer length ranges from 2.5 - 30 cm (1 - 12 inches); and a layer width ranges 2.5 - 30 cm (1 - 12 inches). 
Stack, also drawn to a heat exchanger for multiple fluids, teaches a layer length ranges from 2.5 - 30 cm (1 - 12 inches); and a layer width ranges 2.5 - 30 cm (1 - 12 inches) (“The trapeziform pieces to be used in the assembly operation are cut to fit within a rectangle about 6 inches long and 1.4 inches wide from the flat sheet material. The acute angles of these pieces are about 45° at each end and produce rhomboidal or trapezoidal manifolding sheets, respectively, when the one side is about 4.6 inches or 6 inches long.  The corrugated sheets are cut to rectangles 6 inches along parallel ridges by 1.4 inches wide (7 complete corrugations, i.e. 7 grooves and 7 ridges)”, col. 4 ll. 42-50).
Nash teaches a layer length and a layer width, wherein the layer length and the layer width correspond to the heat exchange area of the heat exchanger plate between the two working fluids, while Stack teaches the specific dimensions as proffered above. Therefore, a layer length and a layer width is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased size the effective heat transfer area also increases thereby increasing the heat transfer capability while also increasing the weight, costs and space required to deploy said heat exchanger, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a layer length and a layer width is taught by Nash and that one of ordinary skill in the art would realize that increasing the size of the heat exchanger also increases heat transfer capability at the expense of size, weight, costs, etc.., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the size as claimed. See MPEP 2144.05 II.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 5099913) and in further view of Kadle (USP 5099913) as applied in Claims 1-2, 14 and 17 above and in further view of Kroener et al. (US PG Pub. 2020/0173882) hereinafter referred to as Kroener.
Regarding Claim 10 Nash fails to disclose the layer length is greater than 30 cm (12 inches); or the layer width is greater than 30 cm (12 inches); or the layer length and layer width are both greater than 30 cm (12 inches). 
Kroener, also drawn to a heat exchanger for multiple fluids, teaches a heat exchanger with a length being greater than 30 cm (12 inches); or the width being greater than 30 cm (12 inches); or the length and width are both greater than 30 cm (12 inches). “The plate heat exchanger 1 comprises a substantially rectangular central body 8, e.g. having a length of some meters and a width or height about one or a few meters)”, ¶ [32]).
Nash teaches a layer length and a layer width, wherein the layer length and the layer width correspond to the heat exchange area of the heat exchanger plate between the two working fluids, while Kroener teaches the specific dimensions as proffered above. Therefore, a layer length and a layer width is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased size the effective heat transfer area also increases thereby increasing the heat transfer capability while also increasing the weight, costs and space required to deploy said heat exchanger, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a layer length and a layer width is taught by Nash and that one of ordinary skill in the art would realize that increasing the size of the heat exchanger also increases heat transfer capability at the expense of size, weight, costs, etc.., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary See MPEP 2144.05 II.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 5099913) and in further view of Kadle (USP 5099913) as applied in Claims 1-2, 14 and 17 above and in further view of Schauls (USP 3860065) hereinafter referred to as Schauls.
Regarding Claim 11, Nash fails to disclose a flow restrictor disposed near the hot outlet closure bar, configured to restrict flow through the inlet hot fins, the middle hot fins, and/or the outlet hot fins, thereby reducing a short-circuit of flow from the hot inlet tent to the hot outlet tent.
Schauls, also drawn to a plate heat exchanger for multiple fluids, teaches a flow restrictor (42G) disposed near the hot outlet closure bar (as shown in figure 10), configured to restrict flow through the inlet hot, the middle hot fins, and/or the outlet hot fins, thereby reducing a short-circuit of flow from the hot inlet tent to the hot outlet tent (the wedge section (42G) distributes the flow within the heat exchanger, therefore the aforementioned wedge section (42G) will impart some degree of restriction to the flow effecting all of the fins). It is noted that the additional wedge fin section of Schauls, when applied to the heat exchanger of Nash, will be situated in the vicinity of the hot outlet closure bar, as claimed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Nash a flow restrictor, as taught by Schauls, the motivation being to “to greatly increase the uniformity of fluid flow distribution across the width of the heat exchanger passage”, abstract).         
Regarding Claim 12, Schauls further teaches the flow restrictor (42G) comprises a plate that is selected from the group consisting of a perforated plate (shown in figure 10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 5099913) and in further view of Kadle (USP 5099913) as applied in Claims 1-2, 14 and 17 above and in further view of Fitzpatrick et al. (US PG Pub. 20030116311) hereinafter referred to as Fitzpatrick.
Regarding Claim 15, Nash fails to disclose the inlet hot fins, middle hot fins, and outlet hot fins each comprise one or more of plastic, ceramic, or composite material.
Fitzpatrick, also drawn to a heat exchanger, teaches fins being formed of ceramic (see ¶ [14]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Nash being formed of ceramic, as taught by Fitzpatrick, the motivation being to maintain their mechanical strength through numerous thermal cycles thereby decreasing degradation or failure of the heat exchanger as a result of excessive pressure.         
Alternately, Nash discloses the claimed invention except for fins being formed of ceramic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form fins of ceramic, since it has been held to be within the 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 5099913) and in further view of Kadle (USP 5099913) as applied in Claims 1-2, 14 and 17 above and in further view of Ervin et al. (USP 5918368) hereinafter referred to as Ervin.
Regarding Claim 16, although Nash discloses a heat exchanger that cools a hot fluid, Nash fails to disclose the hot inlet flow comprises a hot gas; the hot gas defines a hot inlet flow temperature; and the hot inlet flow temperature ranges from 32 degrees F (0 degrees C) to 1,200 degrees F (649 degrees C).
Ervin, also drawn to a heat exchanger for multiple fluids, teaches the hot inlet flow comprises a hot gas (col. 1 ll. 13); the hot gas defines a hot inlet flow temperature; and the hot inlet flow temperature ranges from 32 degrees F (0 degrees C) to 1,200 degrees F (649 degrees C) (“Typically, a recuperator for a gas turbine engine must be capable of operating at temperatures of between about 500 degrees C. and 700 degrees C”, col. 1 ll. 14-16).
Regarding Claim 16, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 16 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, the hot inlet flow comprises a hot gas; the hot gas defines a hot inlet flow temperature; and the hot inlet flow temperature ranges from 32 degrees F (0 degrees C) to 1,200 degrees F (649 degrees C)” limitations, the invention as taught by Nash is deemed fully capable of performing such function. Nash comprises a plate heat exchanger that is capable of being utilized in a temperature range above 32 degrees F. Therefore, the claim limitations are met by the combination of the references put forth in this action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL ALVARE/Primary Examiner, Art Unit 3763